UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                            No. 17-4212


UNITED STATES OF AMERICA,

                        Plaintiff - Appellee,

                v.

GERALD ANDREW DARBY,

                        Defendant - Appellant.

----------------------------------------

PRIVACY INTERNATIONAL; ELECTRONIC FRONTIER FOUNDATION;
NATIONAL ASSOCIATION OF CRIMINAL DEFENSE LAWYERS,

                        Amici Supporting Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:16-cr-00036-RGD-DEM-1)


Submitted: April 30, 2018                                      Decided: May 8, 2018


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Alexandria, Virginia, Andrew W.
Grindrod, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Norfolk, Virginia, for Appellant. Dana J. Boente, United States Attorney,
Alexandria, Virginia, Elizabeth M. Yusi, Assistant United States Attorney, Norfolk,
Virginia, Richard D. Cooke, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee. Scarlet Kim,
PRIVACY INTERNATIONAL, London, United Kingdom; James R. Theuer, JAMES R.
THEUER, PLLC, Norfolk, Virginia, for Amicus Privacy International. Cindy Cohn,
Mark Rumold, Andrew Crocker, ELECTRONIC FRONTIER FOUNDATION, San
Francisco, California, for Amicus Electronic Frontier Foundation. Elizabeth Franklin-
Best, BLUME FRANKLIN-BEST & YOUNG, LLC, Columbia, South Carolina, for
Amicus National Association Of Criminal Defense Lawyers.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gerald Andrew Darby pled guilty, pursuant to a conditional plea agreement, to

receipt of child pornography, in violation of 18 U.S.C. §§ 2252(a)(2), 2256(1) & (2)

(2012). The district court sentenced Darby to 60 months’ imprisonment. On appeal,

Darby challenges the denial of his pretrial motion to suppress.

       In United States v. McLamb, 880 F.3d 685 (4th Cir. 2018), we addressed a

substantially similar challenge to the same warrant at issue here and concluded that, even

if the warrant was unconstitutional, the good faith exception precluded suppression of the

evidence. Id. at 689-90. In light of McLamb, we conclude that the district court did not

err in denying Darby’s motion to suppress.

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                             3